Citation Nr: 0531944	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  04-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left knee sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1950 to 
April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's 10 
percent evaluation for a left knee sprain.  The veteran 
requests a higher rating.

The veteran testified before the undersigned Acting Veterans 
Law Judge via video conference technology in September 2005.  
A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
This law redefines the obligations of VA to the appellant 
with respect to claims for VA benefits and applies to this 
remand.

The Board notes that during the veteran's September 2005 
Board hearing, she stated that her left knee disability had 
worsened since her last VA examination in November 2002.  
Further, the November 2002 VA examiner diagnosed the veteran 
with mild to moderate degenerative arthritic changes of the 
left knee, but did not opine whether the veteran's arthritis 
was related to her service-connected left knee sprain.  
According to VA's General Counsel, a veteran who has 
arthritis and instability in her knee may receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (July 1, 1997).  Therefore, the Board finds that a VA 
examination is necessary to determine whether the veteran's 
arthritic changes are related to her service-connected left 
knee sprain and to determine the current severity of her left 
knee disability.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should obtain the veteran's VA 
outpatient medical records from the 
Gainesville, Florida VA medical center, 
dated from January 2004 to the present.  
All attempts to procure these records 
should be documented in the file.  If the 
RO cannot obtain these records, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit the 
records for VA review.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the extent of the veteran's 
left knee disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

In reporting the results of range of 
motion testing in degrees, the physician 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The physician should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

Further, the physician should describe 
all symptomatology due to the veteran's 
left knee disability.  Any indicated 
studies, including range of motion 
testing in degrees, should be performed.  
Any ankylosis of the knee should be 
identified, and if ankylosis is present 
the physician should indicate the degree 
to which the joint is ankylosed.  

The physician should provide an opinion 
concerning the degree of severity (i.e. 
slight, moderate, or severe) of any 
currently present instability or 
subluxation of the left knee.  The 
physician should also determine whether 
the knee locks, and if so, the frequency 
of the locking.  Further, the physician 
should determine whether there is 
effusion in the joint and the frequency 
and severity of the effusion.

Finally, the physician should determine, 
based on X-ray evidence, whether the 
veteran has arthritic changes in the left 
knee.  If arthritic changes are found, 
the physician should opine whether the 
veteran's arthritic changes are related 
to her service-connected left knee 
sprain.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  In 
adjudicating the veteran's left knee 
disability, the RO should ensure that the 
appropriate diagnostic criteria are 
addressed, and take into consideration 
VAOPGCPREC 9-2004; VAOPGCPREC 23-97; 
VAOPGCPREC 9-98; 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.59; and the holdings in DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995) and 
Mittleider v. West, 11 Vet. App. 181 
(1998).  Furthermore, the RO's 
consideration of referring the service-
connected claim for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication. 

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and her representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

